DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Response to Amendments/Arguments
Amendments made to claims 1 and 3-5, the cancelation of claim 2, and the withdrawal of claims 19-21, as filed on July 1, 2022, are acknowledged. 
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the arguments do not apply to new ground(s) of rejection in this Office action necessitated by the amendments made to the claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-18 are rejected under 35 U.S.C. 103 as being obvious over Umeda et al. (WO2015005200, a machine-translated English version is used).
Regarding claim 1, Umeda discloses a polishing composition (claim 1 and line 28 on page 3) comprising: at least one abrasive (last paragraph on page 9); at least one nitride removal rate reducing agent in an amount of from about 1ppm to about 50000ppm of the composition, the at least one nitride removal rate reducing agent comprising: a hydrophobic portion comprising a C6 to C20 hydrocarbon group, and a hydrophilic portion comprising a phosphate group, and wherein the hydrophobic portion and the hydrophilic portion are separated by 1-100 alkylene oxide groups (the surfactant represented by Formula 1 reads on a nitride removal rate reducing agent, 0.0001% to 5%, claim 1 and 2nd to 3rd paragraphs on page 6); at least one metal corrosion inhibitor different from the nitride removal rate reducing agent (1st paragraph on page 12), an acid or a base (8th paragraph on page 15); and water (3rd paragraph on page 7); wherein the polishing composition is free of an oxidizing agent and a salt (claim 1), and the polishing composition has a pH of from about 2 to about 10 (7th paragraph on page 15).  The number of carbon atoms in the hydrocarbon group, the number of alkylene oxide groups, the concentration range and the pH range disclosed by Umeda overlap with the corresponding ranges recited in the instant claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Regarding claim 3, Umeda discloses wherein the metal corrosion inhibitor comprises an azole (1st paragraph on page 12).
Regarding claim 4, Umeda discloses wherein the metal corrosion inhibitor comprises benzotriazole (last paragraph on page 12).
Regarding claim 5, Umeda discloses wherein the metal corrosion inhibitor is in an amount of from about 1ppm to 1 wt% of the composition (0.001g/L to 10g/L, 7th paragraph on page 14).
Regarding claims 6 and 7, Umeda discloses wherein the hydrophobic portion comprises a C6 to C20 hydrocarbon group (1st paragraph on page 4), which overlap with the ranges recited in the instant claims.
Regarding claim 8, Umeda discloses wherein the hydrophilic portion comprises a phosphate group (Formula 1, claim 1).
Regarding claim 9, Umeda discloses wherein the at least one nitride removal rate reducing agent comprises octadecyl sulfate (last paragraph on page 8).
Regarding claim 10, Umeda discloses wherein the nitride removal rate reducing agent has zero alkylene oxide group separating the hydrophobic portion and the hydrophilic portion (octadecyl sulfate, last paragraph on page 8).
Regarding claim 11, Umeda discloses wherein the nitride removal rate reducing agent is in an amount of from about 10ppm to about 1000ppm of the composition (0.01 g/L to 1g/L, 8th paragraph on page 9).
Regarding claims 12-13, it is noted that each claim is drawn to a composition claim and a composition claim covers what the composition is not what the composition does. "[T]he discovery of a previously unappreciated property of a prior composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
Regarding claim 14, Umeda discloses wherein the abrasive is substantially neutral abrasives (silica, 2nd paragraph on page 10).
Regarding claim 15, Umeda discloses wherein the abrasive is silica (paragraph on page 10).
Regarding claim 16, Umeda discloses wherein the abrasive is in an amount of from about 0.01 wt% to about 10 wt% of the composition (0.1g/L to 100g/L, 2nd paragraph on page 11).
Regarding claim 17, Umeda discloses wherein the acid is sulfuric acid (6th paragraph on page 7).
Regarding claim 18, Umeda discloses wherein the base is imidazole (1st paragraph on page 12).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713